Case 1:14-cr-00255-ALC Document 42 Filed 02/11/21 Page 1of1

 

 

USDC SDNY
DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT pout
SOUTHERN DISTRICT OF NEW YORK DATE FILED: Dedd eal
x
UNITED STATES OF AMERICA, :
Plaintiff, :
: 14-CR-255 (ALC)
-against- :
: ORDER
ANTHONY LEWIS, :
Defendant. :
x

ANDREW L. CARTER, JR., District Judge:
A Telephone Violation of Supervised Release Hearing is set for February 17, 2021 at
12:00 p.m. The parties should contact the Court at 1-888-363-4749 on the date and time

specified above and once prompted, should dial access code 3768660.

SO ORDERED.
Dated: New York, New York
February 11, 2021

ANDREW L. CARTER, JR.
United States District Judge

 
